UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1805


CORSAIR SPECIAL SITUATIONS FUND, L.P.,

                Plaintiff – Appellee,

          v.

ENGINEERED FRAMING SYSTEMS, INCORPORATED; JOHN J. HILDRETH,
P.E.; MARIE N. HILDRETH; EFS STRUCTURES, INCORPORATED,

                Defendants – Appellants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Paul W. Grimm, Magistrate District
Judge. (1:09-cv-01201-PWG)


Submitted:   June 29, 2011                 Decided:   August 5, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Vecchio,    DILWORTH PAXSON, LLP, Cherry Hill, New Jersey,
for Appellants.     Derek P. Roussillon, Robert S. Brennen, MILES &
STOCKBRIDGE, PC,    Baltimore, Maryland, Matthew S. Sturtz, MILES &
STOCKBRIDGE, PC,   Towson, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Engineered               Framing           Systems,            Incorporated,

John J. Hildreth, P.E., Marie N. Hildreth, and EFS Structures,

Incorporated          (collectively,           “the   EFS     Parties”),       appeal       the

magistrate judge’s orders granting summary judgment to Corsair

Special Situations Fund, L.P. (“Corsair”), in Corsair’s civil

action.        The EFS Parties argue on appeal that the magistrate

judge erred in granting summary judgment to Corsair on its claim

for   breach      of    contract,         in    granting      declaratory          relief    to

Corsair, and in imposing a permanent injunction.                            We affirm.

               We review de novo the district court’s adverse grant

of summary judgment and construe the facts in the light most

favorable       to     the   EFS        Parties.       PBM        Prods.,    LLC    v.      Mead

Johnson & Co.,         639     F.3d     111,    119   (4th        Cir.   2011).         Summary

judgment may be granted only “if the movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                                Fed. R. Civ. P.

56(a).      To       survive    summary        judgment      on    Corsair’s       claim    for

breach    of    contract,       the      EFS    Parties     were    required       to    submit

evidence from which a reasonable jury could conclude that they

satisfied       the     terms      of     an    express      condition       precedent       to

Corsair’s      performance.             See    All    State       Home   Mortg.,     Inc.     v.

Daniel, 977 A.2d 438, 447 (Md. Ct. Spec. App. 2009).



                                                2
               We have reviewed the record and the parties’ briefs

and conclude that the magistrate judge properly granted summary

judgment to Corsair on its claim for breach of contract because

the undisputed evidence of record showed that no reasonable jury

could    find    that   the     EFS    Parties     satisfied       the    terms     of   the

condition       precedent      to    Corsair’s     performance.           Additionally,

because    a    court    determining         whether       to    grant    a   motion     for

summary    judgment      need       only   consider    materials         in   the   record

before    it,    see    Fed.    R.    Civ.    P.   56(c);        Campbell     v.    Hewitt,

Coleman & Assocs., Inc., 21 F.3d 52, 55 (4th Cir. 1994), the

magistrate judge’s grant of summary judgment to Corsair without

consideration of testimony the EFS Parties hoped to present at

trial was not error.

               The EFS Parties also challenge the magistrate judge’s

grant of declaratory relief to Corsair, seemingly arguing that

the court should have declared that the grant of relief was

subject to limitations and restrictions.                        However, because the

EFS Parties fail to support this claim in accordance with Fed.

R. App. P. 28(a)(9)(A) (“[T]he [appellant’s] argument . . . must

contain . . . appellant’s contentions and the reasons for them,

with citations to the authorities and parts of the record on

which     the     appellant          relies.”),       we        deem     it   abandoned.

See Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 607



                                             3
(4th Cir. 2009); Edwards v. City of Goldsboro, 178 F.3d 231, 241

n.6 (4th Cir. 1999).

            Finally, the EFS Parties contend that the magistrate

judge    erred     in   granting    a     permanent    injunction      to   Corsair

because Corsair failed to establish its entitlement to such an

injunction.      We have reviewed the record and conclude that the

magistrate judge did not grant injunctive relief to Corsair.

See Ulstein Mar., Ltd. v. United States, 833 F.2d 1052, 1055

(1st Cir. 1987) (“A declaratory judgment states the existing

legal rights in a controversy, but does not, in itself, coerce

any party or enjoin any future action.”).

            Accordingly, we affirm the magistrate judge’s orders.

We deny the EFS Parties’ motion to expedite and dispense with

oral    argument     because     the     facts   and   legal    contentions     are

adequately    presented     in     the    materials    before    the    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           4